DETAILED ACTION
1. Applicant's election with traverse of sustained release dosage form and oral dosage form as capsule in the reply filed on 1/15/2021 is acknowledged.  The traversal is on the ground(s) that the skilled artisan would understand that oral includes tablets, pills, films, wafers, syrups.   This is not found persuasive because orally disintegrating firms are not the same as orally disintegrating capsules as these are distinct structures and thus art applicable to capsules are not necessarily applicable to thin films. Thin films versus capsules are structurally different and thus require different search queries. For the purposes of the species election the Examiner will examine orally disintegrating capsules and should this species be found allowable, the Examiner would move on to the next species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/15/2021.

INFORMATION DISCLOSURE STATEMENT
2.            Information Disclosure Statement filed 12/08/2020 and 12/10/2020 are acknowledged. 



Claim Rejections- 35 USC §102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by  During (US 20170348232) as evidenced by  Hall et al. “Fragile X-Associated Tremor Ataxia Syndrome: The Expanding Clinical Picture, Pathophysiology, Epidemiology, and Update on Treatment” and evidenced by “Essential Tremor:Kinetic Tremor Causes, Symptoms and Treatment”. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this 
	During (US 20170348232) (hereinafter During) discloses a method for treating a disorder selected from the group that consist of Fragile X syndrome and Fragile X-associated termor/ataxia syndrome comprising administering to a patient in need thereof a pharmaceutical composition comprising about 0.05 mg to about 100 mg gaboxadol or pharmaceutically acceptable salt thereof wherein the composition provides Tmax of less than 20 min (claim 1). The dosage form is a modified release and orally disintegrating (claims 2-3). Delayed release and extended release dosage forms are also disclosed (claims 4-5). During discloses in embodiments, the amount of gaboxadol or pharmaceutically acceptable salt thereof within the patient about 8 hours after administration of the pharmaceutical composition is more than 50%, 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95%, 100%, 105%, or 110% of the initially administered ODDF dos. Furthermore, improvement in at least one symptom is for at least 8 hours (para 0055). All of the structural features of the claim have been met. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the  

CORRESPONDENCE
4.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615